Citation Nr: 1747715	
Decision Date: 10/25/17    Archive Date: 11/01/17

DOCKET NO.  14-19 955	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 10 percent for cervical strain with degenerative changes from March 28, 2007.

2.  Entitlement to an initial disability rating in excess of 10 percent for left shoulder strain and arthritis with impingement from March 28, 2007.

3.  Entitlement to an initial disability rating in excess of 10 percent for right shoulder strain with impingement from March 28, 2007.


REPRESENTATION

Appellant represented by:	James G. Fausone, Attorney at Law


ATTORNEY FOR THE BOARD

E. Ko, Associate Counsel



INTRODUCTION

The Veteran had active service from July 1943 to November 1946. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from July 2011 and January 2014 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.  The Board remanded this case in July 2014 for further development of the claim for an increased rating for cervical strain.

In a July 2011 rating decision, the RO granted service connection for cervical strain and assigned a 10 percent disability rating effective March 28, 2007.  The Veteran disagreed with the assigned rating and perfected an appeal in April 2014.

In a January 2014 rating decision, the RO granted service connection for left shoulder strain and arthritis with impingement and right shoulder strain with impingement and assigned 10 percent disability ratings effective March 28, 2007.  The rating decision was mailed to the Veteran in March 2014 and he filed a timely notice of disagreement in March 2015.  See 38 C.F.R. § 20.302(a)(2016) (stating that a notice of disagreement to a determination must be filed within one year after it is mailed to the appellant).  He perfected an appeal in March 2016.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.



REMAND

Cervical Strain with Degenerative Changes

The RO's development of the cervical strain claim does not substantially comply with the Board's July 2014 remand directives.  While the February 2016 VA examination addressed the impact of the service-connected cervical strain with degenerative changes upon the Veteran's industrial activities, including his ability to obtain and maintain substantially gainful employment, it was unclear whether functional impact was due solely to the cervical disability or due to other issues, such as age or his low back pain.  As such, further development is needed to comply with the Board's remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998).  

Bilateral Shoulder Strain

In July 2016, the Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 4.59 (2016), read together with 38 C.F.R. §§ 4.40 and 4.45 (2016), "creates a requirement that certain range of motion testing be conducted whenever possible in cases of joint disabilities."  Correia v. McDonald, 28 Vet. App. 158, 168 (2016).  The Court determined that range of motion testing in the areas listed in 38 C.F.R. § 4.59 - active motion, passive motion, weight-bearing, and non-weight-bearing - is required "in every case in which those tests can be conducted."  Id. at n.7.

The VA examinations of record do not clarify whether range of motion testing was conducted in the aforementioned areas, including passive motion, or whether such testing is warranted.  The shoulder is a weight-bearing joint.  As such, a new examination is required.  Additionally, the Veteran's last VA compensation examination for his bilateral shoulder disabilities was in June 2011, over six years ago.  A more recent examination would allow the Board to evaluate the current severity of his bilateral shoulder disabilities.  See Caffrey v. Brown, 6 Vet. App. 377 (1994).

Further, the RO's development of the claim does not satisfy VA's duty to assist the Veteran in obtaining records pertinent to his claims.  See 38 C.F.R. § 3.159 (c) (1) (2016).  In March 2013 and October 2014 VA treatment records, the Veteran referred to receiving pain medication for his shoulders from his private primary care provider every three to four months.  The record shows that the RO has not attempted to obtain these private treatment records.  As such, further development is required.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Contact the Veteran and request that he identify any VA and/or private medical care providers from whom he has received treatment for his service-connected disabilities from March 2007, including his primary care provider.  For each named facility, the Veteran should identify when he received care from that facility or provider.  The Veteran must provide VA with signed authorizations for any private provider identified.  The Veteran is advised that if he wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence.

Thereafter, appropriate development must be undertaken to secure all pertinent records.  If the RO cannot locate such records, it must specifically document in writing all attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile. The RO must then: (a) notify the Veteran of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claims. The Veteran must then be given an opportunity to respond.

2.  Thereafter, schedule the Veteran for a VA examination to address the nature and extent of his cervical strain with degenerative changes, left shoulder strain and arthritis with impingement, and right shoulder strain with impingement.  The nature of any functional impairment should be fully explained.  The examiner must be provided access to all files in Virtual VA and VBMS.

In evaluating the cervical strain with degenerative changes, the examiner must address its impact upon the Veteran's industrial activities, including his ability to obtain and maintain substantially gainful employment.  The examiner must be clear whether any functional impact is due solely to the cervical disability.

In evaluating the bilateral shoulder disabilities, the examiner must test the Veteran's active motion, passive motion, weight-bearing motion, and non-weight-bearing motion for both shoulders.  If the examiner is unable to conduct any part of the required testing or concludes that any part of the required testing is not necessary in this case, he or she should clearly explain why that is so.

A complete rationale must be provided for any opinion offered.  If the requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge, i.e., no one could respond given medical science and the known facts, or by a deficiency in the record or the examiner, i.e., additional facts are required, or the examiner does not have the needed knowledge or training. 

3.  The Veteran is hereby notified that it is his responsibility to report for the examination and to cooperate in the development of the claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2016).  In the event that the Veteran does not report for the examination, documentation should be obtained which shows that notice scheduling the examination was sent to the last known address.  It should also be indicated whether any notice that was sent was returned as undeliverable.

4.  After the development requested has been completed, review the record to ensure that it is in complete compliance with the directives of this remand.  If development is deficient in any manner, the RO/AMC must implement corrective procedures at once.

5.  Thereafter, readjudicate the remaining claims. If any benefit is not granted, the appellant and his representative must be furnished with a supplemental statement of the case and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
JENNIFER HWA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




